This is not properly a relief, for that ought to be on the death of the party. But there the relief is something growing due by custom or the reservation of the party. 11 H., 4. In Wales and Corn- *Page 696 wall it is due by custom; and if it be due by custom distress lies; for the custom ought to maintain the remedy. Mantlies case in Plowden. In the book of 14 H., 4, there is no resolution in point; for heriot custom distress does not lies without custom; but seizure only. In this case both lie. He says that the land was held of him, etc., by fealty, etc., relief quandoacciderit secundum consuetud. manerii; so there is a remedy, for there is a tenure. But he ought to prove both that the land is charged and that the relief is due, viz., in point of tenure. With regard to the other point: he has made it appear well enough; besides the other has confessed it.